Citation Nr: 1134355	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  09-26 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1987 to October 1996, with additional periods of unverified active duty prior to May 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the benefits sought on appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of that hearing is of record.  At his hearing, the Veteran submitted additional medical evidence in support of his claim, along with a waiver of RO consideration.  Accordingly, the newly submitted evidence will herein be considered.  See 38 C.F.R. § 20.1304 (2010).

The issue of entitlement to service connection for a bilateral shoulder disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2011 Hearing Transcript.  The Board notes that the RO previously recognized a claim for a right shoulder disability. See March 2008 VCCA Letter.  The Veteran's subsequent March 2008 VA examination included findings related to his claim for a right shoulder disability.  This issue, however, has not been formally adjudicated by the RO, therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he has a cervical spine disability and CTS as a result of his active service.  He contends that while performing his duties as a helicopter mechanic, he was required to carry tools and heavy equipment into parts of military aircraft that were not easily accessible, and that he was required to work in awkward positions while servicing and repairing machinery.  He additionally contends that he would have to swing heavy items, such as tool boxes, above his head to place them above the doors.  He alleges that these activities have lead to the development of his claimed disabilities.

The Veteran's service treatment records (STRs) reveal that he was treated on multiple occasions between January and May 1993 for neck pain and discomfort that reportedly began sometime in December 1992.  These reports reveal that he was assessed as having chronic neck pain.  It was noted that his neck pain was not associated with trauma.  In January 1993, he was diagnosed with a paraspinal/trapezius spasm on the right side.  It was additionally noted that he had intermittent paresthesias to the right arm.  Other than reports of some numbness and tingling found in these same STRs, there are no other complaints of, treatment for, or diagnoses of symptoms that may be associated with CTS.

The first evidence of post-service treatment for a cervical spine disability is found in an August 1999 x-ray report, revealing that the Veteran had moderate degenerative changes at the C5-6 level with a posterior osteophyte narrowing the neural foramen bilaterally at the same level.  An October 1999 MRI report revealed large posterior osteophytes predominantly on the right side and most pronounced at the C3-4, and C5-6 levels.  Mild to moderate narrowing of the neural foramina was noted at multiple levels, most severe at C3-4 and C5-6, on the right side.  Subsequent radiological evaluations revealed multiple problems with the Veteran's cervical spine, including a suspected fusion of the C4 and C5 vertebral bodies, noted as being either post surgical or congenital; multiple degenerative osteophytes; disc protrusion; narrowing of the C5-6 interspace; and other degenerative changes.  

Regarding the Veteran's treatment for CTS, the first evidence of record revealing problems with carpal tunnel syndrome is found in a June 1997 treatment record showing a diagnosis of probable carpal tunnel syndrome.  In a September 1999 medical report, the Veteran was noted as having significant abnormalities with nerve conduction velocity bilaterally.  The left side was reported as worse than the right.  A diagnosis of CTS is found in a December 1999 neurological consultation for hand numbness, where it was noted that his symptoms were improving and that he did not have weakness.  

In the Veteran's April 2011 personal hearing, his representative contended that the Veteran's CTS may have developed secondarily to his cervical spine disability.  On remand, the Veteran should be provided appropriate VCAA notice as to the matter of secondary service connection.

The Veteran was afforded a VA compensation and pension (C&P) examination for a right shoulder condition and a neck condition in March 2008.  The VA examination did not specifically address the Veteran's CTS claim.  The examiner diagnosed the Veteran with degenerative arthritis of the cervical spine.  The examiner did not, however, provide an opinion as to the etiology of the Veteran's cervical spine disability.  Consequently, the examination report is inadequate for rating purposes.  See 38 C.F.R. § 4.2 (2010) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  Accordingly, the Board finds that the Veteran must be afforded an appropriate VA examination to determine the nature and etiology of his currently diagnosed cervical spine disabilities and his currently diagnosed CTS.

Finally, the Veteran testified at his April 2011 hearing that he has continued to receive private medical treatment for his claimed conditions.  To date, the Veteran's private treatment has included treatment from the following providers: Albert Ackil, M.D.; Michael H. Freed, M.D. at Neurosurgical Consultants, Inc., in Norwood, Massachusetts; and Robert E Coutu, M.D. and Arthur P. Carriere, M.D. at Bridgewater Goddard Park Medical Associates, Inc., in Brockton, Massachusetts.  Records of the Veteran's private treatment for his claimed disabilities, dated since July 2009, have not been associated with the claims file.  Additionally, the Veteran testified in his April 2011 hearing that he had surgery performed on his left hand to treat nerve damage in approximately 2009; however, records associated with his surgery do not appear to have been associated with the claims file.  On remand, the RO/AMC should take the necessary steps to obtain outstanding treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate a claim for service connection for carpal tunnel syndrome on a secondary basis (see 38 C.F.R. § 3.310); (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder.

2.  Make arrangements to obtain the Veteran's treatment records from Albert Ackil, M.D.; Michael H. Freed, M.D. at Neurosurgical Consultants, Inc. in Norwood, Massachusetts; Robert E Coutu, M.D. and Arthur P. Carriere, M.D. at Bridgewater Goddard Park Medical Associates, Inc. in Brockton, Massachusetts, dated since July 2009; as well as treatment records associated with the Veteran's surgery on his left hand in approximately 2009.  Any responses received should be memorialized in the Veteran's claims file.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of any currently diagnosed cervical spine disability and carpal tunnel syndrome.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should describe and diagnose all current cervical spine disabilities found to be present.  The examiner should also describe the Veteran's diagnosed carpal tunnel syndrome.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed cervical spine disability had its clinical onset during active service or is related to any in-service disease, event, or injury, including the documented problems with neck pain that the Veteran had during active service and/or the performance of his duties as a helicopter mechanic.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's carpal tunnel syndrome had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the instances of numbness that the Veteran experienced during active service and/or the performance of his duties as a helicopter mechanic.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disorder caused or aggravated his carpal tunnel syndrome.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return any such issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



